Citation Nr: 1811230	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals of a back injury.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for defective visual acuity (refractive error).

4.  Entitlement to service connection for a thoracolumbar spine disorder, to include injury residuals, and as secondary to service-connected cervical spondylosis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a bilateral eye disorder, to include refractive error.

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for allergic rhinitis and sinusitis.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2012 and July 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran requested a Board videoconference hearing in his March 2014 VA Form 9.  However, the Veteran later withdrew this request in a June 2016 statement.  Thus, there are no outstanding Board hearing requests.

Regarding the Veteran's service connection claim for a right knee disorder, the Board notes that a September 1975 rating decision previously denied entitlement to service connection for residuals of a fracture of the tibia in the right leg.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402(Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  As the Veteran's service connection claim for a right knee disorder involves a separate anatomical segment and is based on different in-service injuries, the Board finds that it is a distinct claim for new and material evidence purposes.  See Velez v. Shinseki, 23 Vet. App. 199, 204(2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Therefore, the Board has determined that a de novo service connection analysis is proper for the right knee issue on appeal.

The issues of entitlement to service connection for a thoracolumbar spine disorder, to include injury residuals, and as secondary to service-connected cervical spondylosis; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a bilateral eye disorder, to include refractive error; entitlement to service connection for a bilateral foot disorder; entitlement to service connection for allergic rhinitis and sinusitis; entitlement to service connection for a right knee disorder; and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1975 rating decision, the RO denied the Veteran's service connection claims for residuals of a back injury, bilateral hearing loss, and defective visual acuity (refractive error).  The Veteran was notified of that decision and his appellate rights, but he did not appeal or submit new and material evidence within the one year period thereafter. 

2.  The evidence received since the September 1975 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's service connection claims for residuals of a back injury, hearing loss, and defective visual acuity (refractive error).


CONCLUSIONS OF LAW

1.  The September 1975 rating decision that denied the Veteran's service connection claims for residuals of a back injury, hearing loss, and defective visual acuity (refractive error) is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).   

2.  The evidence received since the September 1975 rating decision is new and material, and the claims of entitlement to service connection for residuals of a back injury, hearing loss, and defective visual acuity (refractive error) are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service connection claims for residuals of a back injury, defective visual acuity (refractive error), and hearing loss were initially denied in a September 1975 rating decision.  The Veteran was notified of the decision and his appellate rights in an October 1975 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the date of mailing of the decision.  Therefore, the September 1975 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

At the time of the September 1975 rating decision, the evidence of record included the Veteran's statements, July 1975 claim, DD Form 214, and service treatment records (STRs).  In the Veteran's claim, he reported sustaining a back injury during service in March 1974.  He also reported that he began to have hearing loss and vision loss on May 25, 1975.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was military policeman, and his country of last overseas service was Belgium.  In the Veteran's STRs, his January 1972 enlistment examination shows that his spine, ears, and eyes were marked as normal in the clinical evaluation.  However, refractive error was noted in the summary of defects and diagnoses.  A June 1972 optometry record noted that inserts were required, and the Veteran was qualified with a prescription.  Unaided visual acuity was 20/200 for both eyes, which was corrected to 20/20 in each eye.  The results of the audiological evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
15
LEFT
15
5
5
/
15

In the associated Report of Medical History, the Veteran reported wearing glasses, but he denied having any other relevant problems.  

Later in June 1974, an STR reported that the Veteran had been in an automobile accident approximately 2 hours before the visit.  He hurt the right part of his neck.  The Veteran had slight tenderness in that region, but no pain.  He also had intermittent vertigo.  In conjunction with this record, an x-ray of the Veteran's cervical spine was obtained.  The clinical history for the radiographic report stated that the Veteran experienced a minor trauma from an automobile accident.  The report noted that no abnormalities of pathological significance were present.

The Veteran underwent another service examination in March 1974.  At that time, there were still no relevant abnormalities documented in the clinical evaluation.  The Veteran had distant and near vision of 20/20 in both eyes with contacts.  The Veteran's puretone thresholds during the audiological evaluation were noted to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The Veteran's June 1975 separation examination noted that all categories were marked as normal, including the spine, ears, and eyes.  The Veteran's distant vision in his right eye was 20/100 which was corrected to 20/17; and the left eye was 20/200 corrected to 20/20.  The only noted defect was hemorrhoids.  Upon audiological evaluation, the Veteran's puretone thresholds, in decibels, were documented to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
/
25
LEFT
20
10
5
/
15

In reviewing the evidence that was associated with the record after the September 1975 rating decision, the Board first notes that an additional military personnel record was received in August 2010.  However, this contains information concerning the Veteran's retirement and the date he was placed on the retired list.  Thus, this record is not relevant to the Veteran's previously denied service connection claims on appeal.  In addition, although the Veteran's STRs now include a June 1982 service examination and Report of Medical History, these records did not exist at the time of the September 1975 rating decision.  Consequently, a reconsideration of the claims under 38 C.F.R. § 3.156(c)(2) is not indicated.

The evidence that has been associated with the claims file since the September 1975 rating decision also includes a May 2012 statement.  In this statement, the Veteran related his current thoracolumbar spine disorder to his duties as a mail clerk in Belgium in 1974.  The Veteran explained that this position required him to lift heavy mail bags and put them in his military vehicle.  The Veteran also indicated that he had bilateral hearing loss as a result of his in-service exposure to loud noises at the firing range during basic training and several rifle qualification tests.  The Board finds that this evidence is new and material.  The Veteran's statement provides additional details regarding the in-service injuries that he contends resulted in current thoracolumbar spine and bilateral hearing loss disabilities.  This evidence relates to a previously unestablished element of each claim, and raises a reasonable possibility of substantiating the claims.  In addition, this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  As a result, the Veteran's service connection claims for residuals of a back injury and bilateral hearing loss are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Regarding his service connection claim for defective visual acuity (refractive error), the Veteran reported in the May 2012 statement that while working as a military policeman in Belgium between 1972 and 1973, his duties included patrolling the inner and outer perimeters of the compound.  The Veteran added that the compound was illuminated by bright lights that caused him to become sensitive to bright and subdued light.  He stated that he sought medical attention for this issue during service at a clinic in Mannheim, Germany.  This reported injury is new, and its credibility is presumed.   See Justus, 3 Vet. App. at 513.  As explained below, the Board finds that this evidence raises a reasonable possibility of substantiating the claim as when it is considered with the other evidence of record, it triggers VA's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 116; 38 C.F.R. § 3.159(c)(4).  Consequently, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for defective visual acuity (refractive error).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for residuals of a back injury is reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for hearing loss is reopened.

New and material evidence having been received, the previously denied claim of entitlement to service connection for defective visual acuity (refractive error) is reopened.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, the Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran was provided with a VA examination related to his claim in June 2012, but the results did not demonstrate the presence of a hearing disability as defined by 38 C.F.R. § 3.85.  However, a May 15, 2012 VA treatment record stated that the Veteran's left ear had a word recognition score of 92 percent during an audiological evaluation.  Although this value is within the range specified by 38 C.F.R. § 3.385, there was no notation in the record as to whether the Maryland CNC test was used to determine the Veteran's speech recognition scores, as required by 38 C.F.R. § 4.85(a).  "[I]n some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The unclear application of the Maryland CNC test is such a circumstance warranting remand.  Id. at 270.  Thus, a remand is warranted to obtain clarification regarding these findings.  In addition, the record indicated that the Veteran underwent a puretone audiometry test.  However, the results from this test were noted included with the record.  If available, these results should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also finds that an additional VA medical opinion is needed for the Veteran's service connection claim for a thoracolumbar spine disorder.  The May 2013 VA examiner provided a negative opinion regarding the question of whether the Veteran's thoracolumbar spine disorder was secondary to his service-connected cervical spondylosis.  However, the Veteran has since stated that he is not contending this theory of secondary service connection.  See September 2012 Statement in Support of Claim.  Instead, he asserts that his thoracolumbar spine disorder is directly related to service.  As there is no medical opinion of record that addresses this theory, another opinion must be obtained on remand.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  The Board also notes that a May 2012 MRI report for the thoracolumbar spine also stated that the Veteran had a mild congenital narrowing of the spinal canal.  Thus, the opinion should discuss whether any of the Veteran's disorders are considered to be congenital diseases or defects.

In addition, a remand is necessary for the Veteran's service connection claim for a bilateral eye disorder, to include refractive error, to obtain a VA examination.  The record indicates that the Veteran has current diagnoses for different refractive errors, including presbyopia, myopia, astigmatism, and anisometrope.  See April 2011 Naval Medical Center San Diego record; March 2014 VA treatment record.  As discussed above, a refractive error was documented during in his enlistment examination.  Refractive errors of the eyes are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection for such a defect may only be granted for additional disability due to a disease or injury superimposed upon a defect during military service.  VAOPGCPREC 82-90 (July 18, 1990).  The Veteran asserts that his eyes became sensitive to light during service as a result of his duties patrolling a brightly lit compound.  A May 2012 VA treatment record also stated that the Veteran had sensitivity to light.  However, it is unclear whether this light sensitivity is considered additional disability due to a disease or injury superimposed upon the refractive error during service.  As the Board is unable to reach a conclusion on this issue with the evidence currently of record, a VA examination should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Regarding the Veteran's service connection claim for a bilateral foot disorder, the record reflects that he has a current diagnosis of bilateral plantar fasciitis.  See May 2012 VA treatment record.  The Veteran reported that lifting heavy mail bags during service took a toll on his feet, and he has experienced symptoms of bilateral plantar fasciitis since his discharge from active service.  See May 2012 Statement in Support of Claim.  As the record does not contain sufficient evidence for the Board to render a decision on this issue, a VA examination is warranted.  See McLendon, 20 Vet. App. at 83-86.

The Board finds that the Veteran should also be afforded VA examination related to his service connection claim for allergic rhinitis and sinusitis.  The record shows that the Veteran has a current diagnosis of allergic rhinitis.  See May 2012 record from Naval Medical Center San Diego.  The Veteran reported that during his service in Mannheim, Germany in 1975, he was exposed to extreme dust and pigeon residue while performing his duty to clean out a storage area that contained medical claim records that dated back to World War II.  See May 2012 Statement in Support of Claim.  He stated that these exposures caused him to develop allergic rhinitis/sinusitis that has been present since his discharge from active service.  As the Board is unable to adjudicate this issue with the available evidence, a VA examination should be obtained.  See McLendon, 20 Vet. App. at 83-86. 

A VA examination is also necessary for the Veteran's service connection claim for a right and left knee disorder.  The Veteran contends that carrying heavy mail bags during his military service affected his knees.  See May 2012 Statement in Support of Claim.  May 2012 x-rays of the right and left knee noted in the impression of the report for the right knee that there was mild patellofemoral osteoarthrosis was present.  Although the impression for the left knee x-ray only stated that there was no radiographic evidence of acute osseous abnormality, the report noted that mild patellar enthesopathy was present.  This evidence suggests that the Veteran has a current disorder in his right and left knee that may be related to service.  As there is insufficient evidence for the Board to a reach a determination on these issues, a VA examination and medical opinion should be obtained.  See McLendon, 20 Vet. App. at 83-86. 

In addition, the Veteran has reported seeking treatment for back complaints at the NATO Health Clinic in March 1974.  He also reported being seen for vision and hearing loss complaints at a clinic in Mannheim, Germany in May 1975.  However, records of this treatment are not included in his STRs.  On remand, an attempt should be made to obtain any STRs that have not yet been associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracolumbar spine disorder, bilateral hearing loss, bilateral eye disorder, bilateral foot disorder, allergic rhinitis, sinusitis, right knee disorder, and left knee disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA San Diego Health Care System dated since August 2015.

2.  Obtain clarification as to whether the word recognition scores reported in the May 15, 2012 VA audiological evaluation were obtained using the Maryland CNC test.

The audiometric data from the May 15, 2012 VA audiological evaluation must be also be obtained and associated with the claims file.

3.  Obtain and associate with the record the Veteran's complete service treatment records, including any records of treatment for back complaints at the NATO Health Clinic in March 1974; and for vision and/or hearing loss complaints from a clinic in Mannheim, Germany in May 1975.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The nonexistence of unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After the preceding development in paragraphs 1 through 3 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's thoracolumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current thoracolumbar spine disorders.  The examiner should specifically indicate whether the Veteran has degenerative disc disease, degenerative arthritis of the spine, intervertebral disc syndrome, spondylosis, and lumbar stenosis.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

Second, the examiner should provide an opinion as to the following questions:

(a) For each identified disorder, the examiner should explain whether it is a congenital or developmental defect, a congenital or developmental disease, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) For each disorder that is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(c) For each disorder that is determined to be a congenital or developmental disease, opine as to whether there is clear and unmistakable (undebatable) evidence that the disorder both (i) preexisted the Veteran's entry into active service, and (ii) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service.

(d) For each disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, including any symptomatology therein. 

Regardless of the conclusions reached, the examiner should address the following:  (1) the Veteran's May 2012 statement that lifting heavy mail bags during service took a toll on his back; and (2) the Veteran's September 2015 statement that his thoracolumbar spine disorder stems from the car accident he experienced during service; and (3) the June 1974 STR that discussed the symptoms that were present after an automobile accident.

5.  After the preceding development in paragraphs 1 through 3 is completed, schedule a VA examination to determine the nature and etiology of any eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current eye disorders.  The examiner should specifically indicate whether the Veteran has presbyopia, myopia, astigmatism, and anisometrope.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

The examiner should then provide an opinion as to the following questions:

(a) The examiner should clarify whether the refractive error noted in the Summary of Defects and Diagnoses section of the Veteran's January 1972 enlistment examination report was present in the right eye, the left eye, or both eyes.

(b) For each current left and/or right eye disorder, the examiner should explain whether it is type of refractive error.

(c) For each refractive error, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(d) For each disorder other than a refractive error, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

Regardless of the conclusions reached, the examiner should address the following:  (1) Veteran's May 2012 statement that his eyes became sensitive to light during service as a result of his duties patrolling a brightly lit compound; (2) the notation in a May 2012 VA treatment record that the Veteran had sensitivity to light; and (3) the Veteran's January 2013 statement that he has dots in his vision as a result of his exposure to the brightly lit compound during service.

6.  After the preceding development in paragraphs 1 through 3 is completed, schedule a VA examination to determine the nature and etiology of any foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current foot disorders.  The examiner should specifically indicate whether the Veteran has plantar fasciitis and osteoarthritis.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosed left and/or right foot disorder, the examiner should opined as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

Regardless of the conclusions reached, the examiner should address the Veteran's May 2012 statement that lifting heavy mail bags during service took a toll on his feet, and he has experienced symptoms of bilateral plantar fasciitis since his discharge from active service.

7.  After the preceding development in paragraphs 1 through 3 is completed, schedule a VA examination to determine the nature and etiology of any allergic rhinitis and/or sinusitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly state whether the Veteran has allergic rhinitis and/or sinusitis.  If allergic rhinitis is not diagnosed, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For any diagnosed allergic rhinitis and/or sinusitis, the examiner should opined as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

Regardless of the conclusions reached, the examiner should address the following:  (1) the Veteran's May 2012 statement that he developed allergic rhinitis/sinusitis as a result of his exposure to extreme dust and pigeon residue during his 1975 service in Mannheim, Germany; (2) the May 29, 1975 STR that noted the Veteran's complaint of itchy lower lids for two days and an impression of "allergy??;" and (3) the Veteran's January 2013 statement indicating that his allergic rhinitis and sinusitis during service was related to cold weather and constant rain in Europe.

8.  After the preceding development in paragraphs 1 through 3 is completed, schedule a VA examination to determine the nature and etiology of any knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current knee disorders.  The examiner should specifically indicate whether the Veteran has patellofemoral osteoarthrosis and patellar enthesopathy.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosed left and/or right knee disorder, the examiner should opined as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

Regardless of the conclusions reached, the examiner should address the Veteran's May 2012 statement that his knees were affected by carrying heavy mail bags during his military service.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
	
10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional VA examinations and/or medical opinions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


